Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Aradhana Sasan, whose contact information can be found at the end of this action.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 11/02/22 is acknowledged.  
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-19 are included in the prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/30/19; 12/02/19; and 02/25/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
In claim 13, line 4, the acronym “PEG” should be spelled out as “polyethylene glycol (PEG)”.
In claim 13, line 8, the term “edentate” should be corrected to recite “edetate.”  
In claim 13, lines 4, 6, 8, 10, 11, and 12, the term “or” should be replaced by the term “and” to comply with proper Markush claim language. Please see MPEP 2117.
In claim 19, there is blank space between lines 3 and 4.
In claim 19, line 4, the term “muscular” is repeated. One iteration of “muscular” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "… the particle size ranges from …" in line 3. Claim 9 is dependent on claim 1, but claim 1 does not recite any particle. There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 9 be amended to recite “… the particle size of the nanocrystal ranges from …”
Similarly, claim 10 recites the limitation "… the particle size ranges from …" in line 2. Claim 10 is dependent on claim 7, but claim 7 does not recite any particle. There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 10 be amended to recite “… the particle size of the nanocrystal ranges from …”
Also, claim 11 recites the limitation "… the particle size ranges from …" in line 2. Claim 11 is dependent on claim 8, but claim 8 does not recite any particle. There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 11 be amended to recite “… the particle size of the nanocrystal ranges from …”
In claim 13, line 4, it is unclear which “phosphate” and “citrate” salts are included.
In claim 13, lines 9, 10, and 11, the abbreviation “i.e.” is considered exemplary claim language, akin to “for example,” and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moschner et al. (US 6,143,795).
The claimed invention is a biological self-assembled nanocrystal injection having a lymphatic targeting function, characterized in that the components of the injection comprise 0.05% to 5% of mitoxantrone or a salt thereof and 0.1 to 10% of an osmotic pressure regulator calculated by a mass-to-volume ratio (g/mL), with the remainder being a solvent.
Moschner et al. disclose stable aqueous solutions containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water (solvent) (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1). The solution can be used as an injectable solution (Col. 2, lines 18-21). Sodium chloride is disclosed as an auxiliary ingredient (Col. 2, lines 24-32). 
Moschner et al. do not expressly teach nanocrystal self-assembly, lymphatic targeting, or the specific range of the 0.1 to 10% of an osmotic pressure regulator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a stable aqueous solution containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water, as taught by Moschner et al., use the stable aqueous solution as an injection, also as taught by Moschner et al., and produce the instant invention.
One of ordinary skill in the art would have found the claimed self-assembly of nanocrystals and lymphatic targeting obvious over the injectable solution taught by Moschner et al. since the same components are taught in the same administrable form, i.e., an injection. The self-assembly of nanocrystals and lymphatic targeting are intended effects and properties that are associated with the injectable formulation. Since the same injectable formulation is disclosed by the prior art the intended effects are also taught. Regarding the claimed range of the osmotic pressure regulator, Moschner et al. teach the overlapping range of about 0.01% wt. to about 0.15% wt. of a solution containing sodium chloride, which is an osmotic pressure regulator. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a biological self-assembled nanocrystal injection having a lymphatic targeting function would have been obvious over the injectable solution taught by Moschner et al. (Abstract, Col. 2, lines 11-15, 18-21, and 52-67, and claim 1) since the same components are taught in the same administrable form, i.e., an injection. The self-assembly of nanocrystals and lymphatic targeting are intended effects and properties that are associated with the injectable formulation. Since the same injectable formulation is disclosed by the prior art the intended effects are also taught. The limitation of the injection comprising 0.05% to 5% of mitoxantrone or a salt thereof and 0.1 to 10% of an osmotic pressure regulator calculated by a mass-to-volume ratio (g/mL), with the remainder being a solvent would have been obvious over the stable aqueous solutions containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water (solvent) (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1), wherein the solution can be used as an injectable solution (Col. 2, lines 18-21), as taught by Moschner et al. The limitation of 0.1 to 10% of the osmotic pressure regulator would have been obvious over the overlapping range of about 0.01% wt. to about 0.15% wt. of a solution containing sodium chloride, which is an osmotic pressure regulator, as taught by Moschner et al. (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 3, the limitation of mitoxantrone or salt thereof in a concentration ranging from 0.1% to 1% would have been obvious over the overlapping range of about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1), as taught by Moschner et al.
Regarding instant claims 4-5, the limitations of the pH range of 2.0 to 6.0 (instant claim 4) and 3.5 to 5.5 (instant claim 5) would have been obvious over the pH range of about 3.0 to about 4.5 (Col. 2, lines 11-15), as taught by Moschner et al.
Regarding instant claim 8, the limitation of the hydrochloride salt of mitoxantrone would have been obvious over the mitoxantrone HCl (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1), as taught by Moschner et al.
Regarding instant claim 16, the limitation of the injection in the form of a solution would have been obvious over the injectable solution (Col. 2, lines 18-21), as taught by Moschner et al.
Regarding instant claim 17, the limitation of the nanocrystals self-assembling at the injection site after interstitial administration is a future intended effect of using the injection and does not impart patentable weight to claim. Moreover, one of ordinary skill in the art would have found it obvious to administer the solution of Moschner et al. by injection since that is the intended mode of administration. The claimed self-assembly of nanocrystals would have been an expected effect or property of the injection.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102397561 A – English machine translation) in view of Moschner et al. (US 6,143,795).
The citations for Wang et al. below are based on the English language translation obtained by Espacenet.
	Wang et al. teach an injection of mitoxantrone and salt thereof as a lymph tracer (Abstract, Page 1, [0002] Pages 10-11, [0068]-[0072]). The mitoxantrone salts include salts of hydrochloric acid, oxalic acid, sulfuric acid, phosphoric acid, acetic acid, and citric acid (Abstract, Pages 3-4, [0014]). The mitoxantrone injection contains mitoxantrone or its salt at 0.5~100 g, antioxidant at 1-10 g, pH adjuster to adjust the pH to about 3.5-5.5, solvent to add up to 1000 mL (Page 4, [0016]-[0020]). The antioxidant is sodium pyrosulfite or sodium bisulfite (or sodium hydrogen sulfite); the pH adjuster is acetic acid or citric acid; the solvent is water for injection or sodium chloride solution or glucose solution (Page 5, [0022]). Example 1 discloses an aqueous injection which contains mitoxantrone HCl at 100 g, sodium metabisulfite at 5 g, HCl as pH adjuster to adjust the pH to about 3.5, and water (Page 11, [0075] to Page 12, [0083]). The preparation of the aqueous injection includes the use of 0.1% activated carbon (Page 12, [0083]). Example 2 discloses a powder injection which contains mitoxantrone HCl at 10 mg, mannitol at 1000 mg, creatinine at 10 mg, and water for injection (Page 12, [0084] to Page 13, [0093]). Example 8 discloses subcutaneous injections of the aqueous mitoxantrone HCl injection and powder injection to examine lymphatic tracing which shows that the staining scores of grade 1, 2 and 3 lymph nodes of the mice in the mitoxantrone HCl group all reached more than 4 points (Page 18, [0142] to Page 19, [0148]). Example 9 discloses the lymph node tracing after administering mitoxantrone HCl injection and powder injection (Page 19, [0150] to Page 20, [0152]). Advantages of mitoxantrone as an excellent lymphatic tracer include (1) rapid elimination in plasma, not staining blood vessels blue; (2) rapid staining and accurate location; (3) the blue staining lasting a long time; (4) the diffusion of surrounding tissues is less, and there is less residue at the injection site; and (5) the price is relatively low (Page 3, [0012] and Page 4, [0015]). 
Wang et al. do not expressly teach that the concentration of the osmotic pressure regulator is 0.1 to 10%.
The teaching of Moschner et al. with respect to injectable solutions containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water (solvent) (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1) is discussed in detail above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an injection of mitoxantrone or a salt thereof as a lymphatic tracer, wherein the injection contains mitoxantrone or its salt at 0.5~100 g, antioxidant at 1-10 g, pH adjuster to adjust the pH to about 3.5-5.5, solvent to add up to 1000 mL, as taught by Wang et al., in view of the stable aqueous solution containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water, as taught by Moschner et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to injectable formulations of mitoxantrone and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to use the sodium chloride taught by Moschner et al. in the injectable formulation of Wang et al. and have a reasonable expectation of success in producing a functional injectable formulation.
Regarding instant claim 1, the limitation of a biological self-assembled nanocrystal injection having a lymphatic targeting function would have been obvious over the injection containing mitoxantrone and salt thereof which is used as a lymph tracer (Abstract, Page 1, [0002], Page 3, [0012] and Page 4, [0015], Pages 10-11, [0068]-[0072], Examples 8-9 – Page 18, [0142] to Page 20, [0152]). The self-assembly of nanocrystals is a property that is associated with the injectable formulation. Since the same injectable formulation is disclosed by the prior art the properties are also taught. 
Regarding instant claim 1, the limitation of the injection comprising 0.05% to 5% of mitoxantrone or a salt thereof and 0.1 to 10% of an osmotic pressure regulator calculated by a mass-to-volume ratio (g/mL), with the remainder being a solvent would have been obvious over the stable aqueous solutions containing about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl and about 0.01% wt. to about 0.15% wt. based on the solution of sodium edetate, sodium chloride, sodium acetate, and acetic acid, and water (solvent) (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1), wherein the solution can be used as an injectable solution (Col. 2, lines 18-21), as taught by Moschner et al. 
Regarding instant claim 1, the limitation of 0.1 to 10% of the osmotic pressure regulator would have been obvious over the sodium chloride solution taught by Wang et al. (Page 5, [0022]) in view of the overlapping range of about 0.01% wt. to about 0.15% wt. of a solution containing sodium chloride, which is an osmotic pressure regulator, as taught by Moschner et al. (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 2, the limitation of 0.001 to 0.1% of a buffer would have been obvious over the solution which contains about 0.01% wt. to about 0.15% wt. based on the solution of sodium acetate and acetic acid, as taught by Moschner et al. (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1).
Regarding instant claim 2, the limitation of 0.01 to 0.1% of an antioxidant would have been obvious over the antioxidant at 1-10 g (Page 4, [0016]-[0020]), as taught by Wang et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 2, the limitation of 0.05 to 1% of an adsorbent would have been obvious over the 0.1% activated carbon, as taught by Wang et al. (Page 12, [0083]).
Regarding instant claim 2, the limitation of 0 to 20% of a filler would have been obvious over the powder injection which contains mannitol at 1000 mg (Page 12, [0084] to Page 13, [0093]), as taught by Wang et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 3, the limitation of mitoxantrone or salt thereof in a concentration ranging from 0.1% to 1% would have been obvious over the overlapping range of about 1 mg/ml to about 5 mg/ml (calculated to be about 0.1% to about 0.5%) mitoxantrone HCl (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1), as taught by Moschner et al.
Regarding instant claims 4-5, the limitations of the pH range of 2.0 to 6.0 (instant claim 4) and 3.5 to 5.5 (instant claim 5) would have been obvious over the pH range of about 3.5 to 5.5 (Page 4, [0019], Page 11, [0079]) as taught by Wang et al. and by the pH range of about 3.0 to about 4.5 (Col. 2, lines 11-15), as taught by Moschner et al.
Regarding instant claims 6-7, the limitations of the osmotic pressure of the injection ranging from 285 to 2317 mmol/Kg (instant claim 6) and ranging from 307 to 1503 mmol/Kg (instant claim 7) would have been obvious over the injection formulation containing mitoxantrone and sodium chloride and glucose as taught by Wang et al. (Page 5, [0022]). The prior art teaches the same formulation with the same components. Since the sodium chloride and glucose taught by Wang et al. are osmotic pressure regulators the recited osmotic pressure ranges would have been expected unless there is evidence of criticality or unexpected results. 
Regarding instant claim 8, the limitation of the hydrochloride salt of mitoxantrone would have been obvious over the mitoxantrone HCl taught by Wang et al. (Page 11, [0077] and Page 12, [0086]), and over the mitoxantrone HCl taught by Moschner et al. (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1).
Regarding instant claims 9-11, the limitations of the particle sizes under physiological conditions ranging from 1 to 1000 nm (instant claim 9), 10 to 100 nm (instant claim 10), and 30 to 60 nm (instant claim 11) are future intended effects and properties associated with the injection formulations once they are injected and are exposed to physiological conditions. Since the prior art teaches the same injection formulation with the same components one of ordinary skill in the art would expect the formation of nano-sized particles once the injection contents are exposed to physiological conditions. The recited ranges would have been obvious unless there is evidence of criticality or unexpected results. 
Regarding instant claim 12, the limitation of a small-volume aqueous injection would have been obvious over the aqueous injection taught by Wang et al. (Example 1 - Page 11, [0075] to Page 12, [0083]) and by Moschner et al. (Abstract, Col. 2, lines 11-15, 18-21, and 52-67, and claim 1). The limitations of the powder injection and a filler in an amount of greater than 0 and less than or equal to 20% would have been obvious over the powder injection which contains mannitol at 1000 mg, as taught by Wang et al. (Example 2 – Page 12, [0084] to Page 13, [0093]).
Regarding instant claim 13, the limitation of the osmotic pressure regulator would have been obvious over the sodium chloride solution or glucose solution taught by Wang et al. (Page 5, [0022]) and the sodium chloride taught by Moschner et al. (Abstract, Col. 2, lines 11-15, 18-21, 24-32, and 52-67, and claim 1). 
Regarding instant claim 13, the limitation of the buffer would have been obvious over the acetic acid or citric acid taught by Wang et al. (Page 5, [0022]) and the sodium acetate and acetic acid taught by Moschner et al. (Abstract, Col. 2, lines 11-15 and lines 52-67, and claim 1). 
Regarding instant claim 13, the limitation of the antioxidant would have been obvious over the sodium pyrosulfite or sodium bisulfite (or sodium hydrogen sulfite) taught by Wang et al. (Page 5, [0022]).
Regarding instant claim 13, the limitation of the filler would have been obvious over the mannitol taught by Wang et al. (Page 12, [0084] to Page 13, [0093]).
Regarding instant claim 13, the limitation of the adsorbent which is activated carbon would have been obvious over the activated carbon taught by Wang et al. (Page 12, [0083]).
Regarding instant claim 14, the limitation of the lymph node producing a blue color would have been obvious over the blue staining taught by Wang et al. (Page 3, [0012] and Page 4, [0015]). 
Regarding instant claim 15, the limitation of the tumor metastasis lymph nodes shrinking or returning to normal size would have been an expected result after administration of the injection formulation of Wang et al. since they teach that mitoxantrone can be an effective lymphatic tracer diagnostic reagent and has its own therapeutic effect on cancer (Page 4, [0015]) and since Moschner et al. teach that mitoxantrone is of great benefit in the therapy of malignant lymphomas (Col. 1, lines 30-35). 
Regarding instant claim 16, the limitation of the injection in the form of a solution would have been obvious over the injectable solution taught by Wang et al. (Example 1-Page 11, [0075] to Page 12, [0083]) and by Moschner et al. (Col. 2, lines 18-21).
Regarding instant claim 17, the limitation of the nanocrystals self-assembling at the injection site after interstitial administration is a future intended effect of using the injection and does not impart patentable weight to claim. Moreover, one of ordinary skill in the art would have found it obvious to administer the solutions taught by Wang et al. and Moschner et al. by injection since that is the intended mode of administration. The claimed self-assembly of nanocrystals would have been an expected effect or property of the injection.
Regarding instant claim 18, the limitation of the interstitial injection would have been obvious over the injection around the mammary gland of New Zealand white rabbits which allows the blue-stained effect of the lymph nodes around the rabbit mammary glands to be clearly visible, as taught by Wang et al. (Page 10, [0072]).
 Regarding instant claim 19, the limitation of the subcutaneous injection would have been obvious over the subcutaneous injection, as taught by Wang et al. (Page 19, [0148]).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615